DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7, 12, 13, 15, 19, 21-24, 26, 27, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuda (US 2015/0296707).
Regarding claims 2 and 19, Fukuda discloses a method, comprising (system and method to work grounds, such as a garden; Fukuda at abstract):
Presenting, on a user interface of a user computing device (display on an information terminal 140; Fukuda at 0030) in communication with an autonomous lawnmower robot (autonomous mower; Fukuda at abstract, 0008, 0059, ) configured to operate in an environment including one or more mowable areas (mower working the grounds; Fukuda at 0031), a map of the environment (map image; Fukuda at 0030).
Receiving, by the user computing device, a user input indicative of at least a portion of a boundary of a first mowable area of the one or more mowable areas (user traces over the screen to designate a border of mowable area; Fukuda at 0085).
Presenting, on the user interface of the user computing device, a representation of the portion of the boundary of the first mowable area (the border generated from user’s trace is displayed; Fukuda at 0085, Fig. 11).

Regarding claim 4 and 21, Fukuda discloses further comprising transmitting, from the user computing device to the autonomous lawnmower robot, data indicative of the user input indicative of at least the portion of the boundary of the first mowable area to cause the autonomous lawnmower robot to navigate about the first mowable area based on the user input indicative of at least the portion of the boundary of the first mowable area (border designation of work grounds sent to autonomous mower; Fukuda at 0070, 0091-0093, 0122).

Regarding claims 5 and 22, Fukuda discloses wherein receiving the user input indicative of at least the portion of the boundary of the first mowable area comprises  receiving the user input indicative of at least the portion of the boundary of the first mowable area to define the first mowable area (finger trace determines work grounds or is selected from previously stored work grounds; Fukuda at 0085).

Regarding claims 6 and 23, Fukuda discloses transmitting, from the user computing device to the autonomous lawnmower robot, scheduling data to cause the autonomous lawnmower robot to mow the defined first mowable area at a user-selected time (desired date and time; Fukuda at 0118, Fig. 16).

Regarding claims 7 and 24, Fukuda discloses receiving a user input of at least a portion of a boundary of a second mowable area to define the second mowable area (stored work grounds at different locations; Fukuda at 0068, 0085).

Regarding claim 12, Fukuda discloses wherein presenting the representation of the portion of the boundary of the first mowable area comprises: presenting, on the map of the environment, the representation of the portion of the boundary of the first mowable area (presentation of work area borders presented on top of a map of the area; Fukuda at 0085, Fig. 11).

Regarding claim 13, Fukuda discloses wherein the user input is indicative of an entirety of the boundary of the first mowable area (complete perimeter of the work grounds; Fukuda at 0085, Fig. 11).

Regarding claim 15, Fukuda discloses receiving, by the user computing device, mapping data collected by the autonomous lawnmower robot, wherein presenting the map of the environment comprises: presenting the map of the environment based on the mapping data collected by the autonomous lawnmower robot (mapped topography and changes in work grounds stored on computer to be retrieved for presentation to user if needed; Fukuda at 0103, 0123, 0131)

Regarding claim 26, in addition to that which is cited above with respect to independent claim 2, Fukuda discloses a user-selected behavior of the autonomous lawnmower robot associated with the user-selected region (e.g. mowing pattern; Fukuda at Figs. 13, 14, 0115)
presenting, on the user interface of the user computing device, a representation of the user-selected region (Fukuda at Fig. 14).

Regarding claim 27, Fukuda discloses the user computing device to autonomous lawnmower robot, data indicative of the user input to cause the autonomous lawnmower robot to perform the user-selected behavior in the user-selected region during a mowing operation (autonomous mower controlled according to user selected design at desired schedule; Fukuda at 0117).

Regarding claim 31, Fukuda discloses wherein presenting the representation of the user- selected region comprises presenting, on the map of the environment, the representation of the user-selected region (presentation of work area borders presented on top of a map of the area; Fukuda at 0085, Fig. 11).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3a.	Claims 8-11, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, as cited above, and further in view of Bergstrom (US 2013/0006419).
Regarding claims 8-11, 25, and 28, Fukuda teaches wherein the user-selected time is a first user-selected time, and transmitting the scheduling data to cause the autonomous lawnmower robot to mow the defined first mowable area at the first user-selected time comprises transmitting the scheduling data to cause the autonomous lawnmower robot to mow the defined first mowable area at the first user-selected time (autonomous mower will operate in response to user defined date/time input; Fukuda at 0020, 0021).
While Fukuda dopes disclose mowing multiple stored work grounds with user defined borders at a user selected time as well as transmitting the work schedule and plan to the autonomous mower, Fukuda is silent to mowing the defined second mowable area at a second user-selected time.
Bergstrom, in a similar invention in the same field of endeavor, teaches mowing a second selected area on a property at a second user selected time and only that area  (Bergstrom at 0036).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Fukuda with the multiple area scheduling capability of Bergstrom.  Doing so would prevent the autonomous mower from mowing a particular area multiple times, as well as promoting grass health in areas with different growth conditions.

Regarding claim 29, the combination teaches wherein the user-selected region at least partially covers a space in the environment between the first mowable area and the second mowable area (e.g. a restricted area; Bergstrom at 0047).

Regarding claim 30, the combination teaches wherein the user-selected region corresponds to an obstacle in the environment (user selected restricted within the boundary wire; Bergstrom at Fig. 2, 0046).

3b.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, as cited above, and further in view of Letsky (US 2012/0265391).
Regarding claim14, while Fukuda discloses the user device capable of communicating with the computer and autonomous robot over the internet or telephone network (Fukuda at 0093), Fukuda is silent as to wherein the user computing device is a smartphone.
Letsky, in a similar invention in the same field of endeavor, teaches the lawn mowing scheduling and work grounds defining algorithm being run on a smartphone application (Letsky at 0079, 0104).
It would be obvious to one of ordinary skill in the art at the time of the invention to utilize the smartphone application of Letsky in place of the information terminal of Fukuda.  Doing so would reduce overall system costs by removing a terminal in lieu of an application downloaded to a smartphone.

Regarding claim 16, the combination teaches receiving, by the user computing device, satellite-based mapping data (Letsky at 0158), wherein presenting the map of the environment comprises presenting the map of the environment based on the satellite-based mapping data (work grounds presented on satellite imagery; Letsky at 0158).

Claim Objections
4.	Claims 3, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        09 September 2022